Title: From Benjamin Franklin to Gérard de Rayneval, 31 August 1779
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy Augt 31. 1779.
I received Yesterday Evening, in good Order the Packet you were so obliging as to send me, & which had been missing. I am sorry you have had any Uneasiness about it. I received also by the Hands of M. De Chaumont the Packet directed to Mr. Adams.
With great Esteem, I have the honour to be Sir, Your most obedient & most humble Servant
B Franklin
M. Gerard de Raynevalle.
